DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, 20 and 21 in the reply filed on 10/25/21 is acknowledged.
Claims 19, 25, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.
Applicant’s election of species without traverse on 10/25/21 also is acknowledged, the species being the following compound from Example 1:

    PNG
    media_image1.png
    346
    615
    media_image1.png
    Greyscale

Claims 1-18, 20 and 21 read on the elected species.

Priority
The instant application, filed 04/19/2019 claims foreign priority to PCT/CN2018/084131, filed 04/23/2018.

  Information Disclosure Statement
The Examiner has considered the references provided in the 8/29/19 and 10/30/19 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Claim Status
Claims 1-21, 25, 28 and 30 are pending.
Claims 22-24, 26, 27, 29 are cancelled.
Claims 19, 25, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.
Claims 1-18, 20 and 21 are under examination.
Claims 1-18, 20 and 21 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim 14 depends from claim 1, directed to a genus of peptide macrocycle compounds, and states, the compound of formula (I) according to claim 1, or a pharmaceutically acceptable salt thereof, wherein said compound has a threshold concentration for blood plasma precipitation of >470 uM.
This is a functional limitation indicating a property of any compound of the claimed genus of claim 1.
Example 19 of the specification provides plasma precipitation data for 16 species of peptide macrocycles, only one of these falling below 470 uM, example 8.02 species.  Example 20 of the specification discloses a standard method for obtaining the blood plasma precipitation of compounds, and provides results for three compounds of the Alanine reference, including Example 239, having 470 uM, and two others below that amount.
The latter would suggest that minor variants of Example 239 that fall within the scope of instant claim 1 formula may have plasma precipitation values above or below 470 uM.  Additionally, none of the species of Example 19 comprise a C2-6-alkenyl as allowed for R5 of claim 1 formula (I). This is interpreted to allow the alkenyl on either the ring side of the COO or beyond, in the latter instance forming an ester (the same also applying to the a C1-6alkyl for R5).
None of the 15 species of Example 19 for which the plasma precipitation data exceeds 470 uM have a structure with a carboxyester, which is the result of these alkyls or alkenyls residing on ‘outward’ end of the carboxyl (not between the ring and the carboxyl).  
Thorpe, copy provided herewith, teaches that “small esters are fairly soluble in water but solubility falls with chain length,” page 6, and provides 3 examples having decreasing solubility with increasing alkyl chain length, to 2, on both sides of the carboxy. Decreasing solubility would reasonably result in precipitation at lower concentrations, so that such or similar structures appended at R5 would reasonably be expected to behave differently than those 16 species of Example 19, specifically given the lower solubility would be expected to precipitate at values lower than those of those 16 species, and lower than the claimed >470 uM.

As such, the species set forth in Example 19 do not sufficiently represent the claimed genus breadth, and applicant is not in possession of the genus of claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 depends from claim 1 and lists multiple species by chemical name.  Among those species is

    PNG
    media_image2.png
    91
    596
    media_image2.png
    Greyscale

which per Example 4 is depicted structurally as follows:


    PNG
    media_image3.png
    309
    609
    media_image3.png
    Greyscale

Claim 1 defines R3 as C1-6 -aminoalkyl, however the species above includes two fluorine atoms at the R3 position, which extends beyond the defined limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
While the examiner has reviewed the species of claims 17 and 18, it is recommended that Applicant review all species in claim 17 to assure conformity to claim 1’s formula and support in the application as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over WO2017/072062, Alanine et al., Hoffman-La Roche assignee, published 8/17/2017 (Alanine, provided in 8/29/19 IDS so copy not provided herewith).
This rejection is examining the claimed genus beyond the elected species.
Claim 1 is directed to a compound of formula (I), copied below:

    PNG
    media_image4.png
    742
    550
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    305
    591
    media_image5.png
    Greyscale

Alanine teaches peptide macrocycles against Acinetobacter baumannii, title, abstract, and teaches compounds of several formula including formulas (Ib) and (Ic), page 7 para 143 et seq.
Alanine teaches numerous specific sequences, including Example 239, page 559:


    PNG
    media_image6.png
    1011
    1229
    media_image6.png
    Greyscale

The peptide macrocycle of Example 239 falls within instant claim 1 formula, but is explicitly excluded by negative proviso at the end of claim 1.
However, in accordance with MPEP 2144.09 II, and in view of the Alanine formula that allow for homologs at its R3 and R5 formula (Ia) genus, para 136, this formula immediately preceding formulas (Ib) and (Ic) having more specific aminoalkyl moieites, it would have been obvious to modify Example 239 by the successive addition of the same chemical group, e.g., by -CH2- groups, at one or both of the (CH2)nNH2 aminoalkyls of Example 239, n being 3 and 4 respectively, to increase n at one or both of these positions. Such alternative species clearly fall within instant formula (I) of claim 1, in which R3 and R4 include C1-6 aminoalkyls.
Considering each of the instant application and Alanine as whole, in view particularly of their respective broad formulas allowing for multiple substitutions at these loci indicating the permissiveness of homologs in their genera, such substitution would have been obvious. There would have been a reasonable expectation of success in such modification given the extensive alternative syntheses set forth in the Alanine reference.
Accordingly, claim 1 would have been obvious based on the obviousness of making substitutions to the aminoalkyls of Alanine’s Example 239, these corresponding to R3 and R4 of instant formula (I), in 
Claims 2-13, 15-18, 20, 21 also are rejected as obvious because they are directed to limitations included in the structure resulting from the indicated homolog substitutions of Example 239.
Claim 14 also is rejected as obvious based on the inherent properties of the species of Example 239, and the reasonable expectation that peptide macrocycles having somewhat shorter or longer aminoalkyl chains at R3 and R4 would behave in similar manner with regard to plasma precipitation (see also instant specification, page 91, indicating the plasma precipitation MEC of Example 239 vs. two other Alanine examples, 241 and 38), and at least one such substituted compound’s plasma precipitation value would exceed the 470 uM MEC of the Example 239 compound.
The examiner notes common inventors but different overall inventorship in the Alanine reference, and common assignee.  As set forth in the interview summary, attached, applicant may consider overcoming the 35 USC 103 rejections of claims 1-13, 15-18, 20 and 21 by providing suitable declaration(s).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. F./
Examiner, Art Unit 1658

/FRED H REYNOLDS/Primary Examiner, Art Unit 1658